Title: To Thomas Jefferson from Janet Livingston Montgomery, 9 December 1785
From: Montgomery, Janet Livingston
To: Jefferson, Thomas



Sir
New York Decr. 9 1785

I would on the strength of an acquaintance take the liberty to commit to your care, the inclosed letter which I have long owed the Marquis. Yet should our acquaintance not admit of such a liberty and ask an apology, I fear I have not one sufficiently satisfactiory to either—unless you will permit me, to make use of one which must be common to all who have had the honour to be known to your Excellency, that of wishing still to have a place in your remembrance.
I take a particular pleasure in paying my respects to Miss Jefferson. I have no doubt her improvement will be equal to her oppertunities.
I have the honour to be with respect your Excellencys most obedt. Sert.,

Janet Montgomery

